Grace C. Duncan, CSR
                         Official Reporter for the 22nd Judicial District Court
                                  Hays, Comal and Caldwell Counties
                                             P.O. Box 2002
                                         Wimberley, TX 78676
                                            (512) 393-7705

June 16, 2015

Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

In Re: COA # 03-15-00232-CR, Alicia Nicole Perez v. The State of Texas

Mr. Kyle,

The Reporter’s record in the above-mentioned matter was due June 15, 2015.

I am requesting a 30-day extension to complete said record due to my error in recording the due date
inaccurately.



Regards,



Grace C. Duncan